Citation Nr: 1602555	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  03-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than July 29, 2011, for the grant of a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to July 1981.  This appeal to the Board of Veterans' Appeals (Board) arose from an April 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office in New York, New York, which granted TDIU effective July 29, 2011.  


Following the grant of TDIU effective July 29, 2011 in the April 2015 rating decision, in a statement received by VA in October 2015, the Veteran expressed his disagreement with the effective date of his TDIU.  While this statement was enclosed in a document entitled "Appeal to Board of Veterans' Appeals", the RO should interpret any communication from a Veteran which "can be reasonably construed as disagreement with [a] determination and a desire for appellate review" as a notice of disagreement (NOD), thereby triggering further appellate procedure.  38 C.F.R. § 20.201 (2015); see also Gallegos v. Principi, 283 F.3d 1309, 1313-1315 (Fed. Cir. 2002).  The Veteran's October 2015 statement addressed the establishment of his effective date for TDIU and set forth reasons as to why he did not agree with RO's determination in the April 2015 rating decision.  Thus, the Board concludes that the Veteran's October 2015 statement was a NOD and that the RO should have proceeded in due course by providing the Veteran with a statement of the case (SOC) as to the denial of an effective date earlier than July 29, 2011 for the Veteran's TDIU. 

The RO already certified the Veteran's appeal of the effective date of the TDIU claim to the Board in a document dated in June 2015.  The Board finds, however, that the certification was based on a supplemental statement of the case that was prematurely issued to the Veteran as it was issued prior to his filing of a NOD in October 2015.  As a result, no statement of the case has been issued which addresses the contentions set forth by the Veteran in his October 2015 NOD. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2015 rating decision by the RO, the Veteran was granted TDIU with an effective date of July 29, 2015.  Thereafter, in October 2015, the Veteran filed a timely NOD contending that he is entitled to an earlier effective date for his TDIU. 

The filing of a NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely NOD has been filed, a SOC addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued the Veteran a SOC on the matter about which he filed a NOD in October 2015, namely, entitlement to an earlier effective date for TDIU. 

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a SOC on the application for an earlier effective date of his TDIU.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

